        Case 4:20-cv-02148-HSG Document 35 Filed 07/17/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 2                                  OAKLAND DIVISION
 3
     SONOHM LICENSING LLC,                               Case No. 4:20-cv-02148-HSG
 4
                           Plaintiff,                     [PROPOSED] ORDER GRANTING
 5
        v.                                                JOINT STIPULATION TO STAY ALL
 6                                                        DEADLINES
     LEAPFROG ENTERPRISES, INC.,
 7                                                       DEMAND FOR JURY TRIAL
             Defendant.
 8                                                       Judge: Hon. Haywood S. Gilliam, Jr.
 9

10
             The Stipulation requesting a stay of all deadlines for 30 days is GRANTED. IT IS
11
     ORDERED that all deadlines entered by the Court are stayed for 30 days and the Case
12
     Management Conference is cancelled.
13
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15
      DATED: 7/17/2020
16                                                       United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                                  -5-
     JOINT STIPULATION TO STAY ALL DEADLINES            PENDING SETTLEMENT
